Citation Nr: 1645311	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  12-21 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for psychiatric disability, to include PTSD.


REPRESENTATION

Veteran represented by:	Heather E. Vanhoose, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the VA RO.

The Veteran participated in a videoconference hearing before the undersigned in July 2016, and a transcript of this hearing has been associated with the record.


FINDINGS OF FACT

1.  An April 2004 rating decision denied the Veteran's claim of entitlement to service connection for PTSD.

2.  The evidence received since the April 2004 decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.

3.  The evidence of record is at least in equipoise as to whether the Veteran has PTSD as the result of his military service.






CONCLUSIONS OF LAW

1.  The April 2004 rating decision denying the Veteran's claim of entitlement to service connection for psychiatric disability is final.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for psychiatric disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

3.  PTSD was incurred as a result of active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is reopening and granting the Veteran's claim of entitlement to service connection for psychiatric disability.  As such, the Board finds that any error related to VA's duties to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Decisions of the RO and the Board that are not appealed in the prescribed time are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2016).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C.A. § 5108 (West 2014); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016); Smith v. West, 12 Vet. App. 312 (1999).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purposes of determining whether it is material, the credibility of newly submitted evidence is presumed, unless the evidence is inherently incredible or considered to be beyond the competence of a witness.  Justus v. Principi, 3 Vet. App. 510 (1992).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in development has been satisfied.  Elkins v. West, 12 Vet. App. 209 (1999).

The Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board also notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran's claim of entitlement to service connection for PTSD was last finally denied in an April 2004 rating decision.  This rating decision found that the Veteran did not have a confirmed diagnosis with PTSD, nor had he demonstrated an in-service stressor.  The Veteran did not appeal the April 2004 rating decision, no evidence was received within one year of the April 2004 rating decision, and no new service records have been submitted.  Therefore, the April 2004 rating decision is final.  

The Veteran has since submitted medical evidence suggesting a diagnosis with PTSD, and he has provided additional information regarding his in-service stressors.  That evidence is new because it has not previously been submitted to VA.  Regarding the materiality of the newly-submitted evidence, given the medical evidence suggests a diagnosis with PTSD, an in-service stressor, and a relationship between the two, the Board finds that the newly-submitted evidence relates to unestablished facts necessary to substantiate the claim.  As new and material evidence has been received, the claim for service connection for PTSD is reopened.

Having reopened the Veteran's claim, the Board notes that service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f) (2016).

The evidence required to establish a claimed in-service stressor depends on the nature of both the stressor and the Veteran's service.  If, as in this case, the claimed stressor does not involve either combat or the fear of hostile military or terrorist activity, then the Veteran's claimed stressor must be corroborated by evidence other than the claimant's own testimony or the diagnosis of PTSD itself.  38 C.F.R. § 3.304 (f) (2016); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

With respect to the Veteran's claimed in-service stressor, the Veteran has claimed that he served in a personnel role that required him to take calls regarding the deaths and injuries of other airmen.  The Veteran indicated that in June 1974, the Veteran received a call informing him that an airman, the airman's spouse, and both of the airman's children were killed in a motor vehicle accident.  The Veteran had to confirm that the automobile accident had really occurred, which involved talking with the relevant state highway patrol and looking at photographs of the accident scene.  The Veteran's personnel records are consistent with the duties that he has described.  For example, a December 1973 Airman Performance Report noted that as a Personal Affairs Specialist, the Veteran worked with retirement disability application and "control[led] all actions on Records of Emergency Data".  

With an in-service stressor established, the Board notes that in April 2010, a clinical psychologist diagnosed with the Veteran with PTSD that was "clearly service connected".  In April 2016, a psychologist found that the Veteran suffered from PTSD as the result of "death/negative images from the military".  The record, then, contains evidence of an in-service stressor, diagnoses of PTSD, and medical opinions relating the Veteran's PTSD to his service.  Therefore, the Board finds that all of the required elements for a service connection claim for PTSD have been met, and the claim of entitlement to service connection for PTSD is granted.  38 C.F.R. § 3.304(f) (2016).


ORDER

The claim of entitlement to service connection for psychiatric disability, to include PTSD, is reopened.

Service connection for psychiatric disability, to include PTSD, is granted.




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


